Title: To Thomas Jefferson from Joseph Carrington Cabell, 21 January 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
21st Jan: 1822.
I thank you for your favor of 14th inst which arrived to-day, & has been shewn to Mr Johnson. The plan of suspending the interest would be practicable, if the income of the fund were not too low even to satisfy existing appropriations. The accountant’s estimate makes the  revenue more than $62,000: but the stocks are ascertained to be so unproductive, as to bring the income for this year below 60,000$. Since the date of my last, individual conferences have taken place, & from these I should judge there would be no difficulty in getting the arrears of interest due from the Genl Government. The members seem liberal in giving lands in the moon. From this I judge that the dread of the people, is at the bottom of most of the objections made to the appropriations: and the clergy have set the people against the University. Some of our friends are very dissatisfied with what is called the intended Dead Horse Bill. But all think it better than nothing: and the greater part of the leading friends of the Institution think that nothing better would go down. Whilst the Executive is preparing the account we shall hold conferences, & if any thing better can be done, you may rest assured, I will not hesitate to ask. I think it important to make no application that will be rejected: & if they will give us the arrears of interest, only, we shall seem to be under the patronage of the Legislature, & in the event of our failure at Washington, we can return here on equitable grounds. Mr Fenton Mercer has written to Mr Bowyer, who brought in the resolution respecting the arrears of interest. From this I judge he thinks still there is some plausability in the scheme. I shall soon see the letter, & will say a word about it in a postscript.Faithfully yoursJoseph C. CabellP.S. I have seen Mr Mercer’s letter. He encourages Mr Bowyer to prosecute the subject, & says he has always thought the claim might be sustained at Washington. He beleives it to amount to $250,000. He blames a former Governor for inattention to this business.